NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MAXWELL HENRY,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4969
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Adderly v. State, 958 So. 2d 997 (Fla. 5th DCA 2007).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.